 Case: 4:20-cv-01099-PLC Doc. #: 22 Filed: 02/05/21 Page: 1 of 4 PageID #: 109




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TROY ALAN STILLS,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-1099-PLC
                                                  )
ROBERT SIMPSON,                                   )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the filing of two letters by self-represented Plaintiff

Troy Alan Stills. [ECF Nos. 19, 20.] For the following reasons, the Court directs the Clerk of

Court to re-issue summons on the complaint as to Defendant Robert Simpson. Additionally, the

Court denies Plaintiff’s request to amend his complaint by interlineation.

       A. Service Letter

       Plaintiff brought this action pursuant to 42 U.S.C. § 1983 against Robert Simpson (former

police officer at the Salem, Missouri Police Department), Joseph Chase (Chief of Police at the

Salem, Missouri Police Department), and the City of Salem, Missouri. Plaintiff pursued his claims

against Defendants in their individual and official capacities.

       On December 9, 2020, the Court reviewed the complaint pursuant to 28 U.S.C.

§ 1915(e)(2) and dismissed Plaintiff’s claims brought against the City of Salem, Missouri; Joseph

Chase in his individual and official capacities; and Robert Simpson in his official capacity. [ECF

Nos. 11, 12.] The Court, however, found that Plaintiff’s excessive force allegation against Robert

Simpson, in his individual capacity, was sufficient for purposes of initial review. Id. Consequently,
 Case: 4:20-cv-01099-PLC Doc. #: 22 Filed: 02/05/21 Page: 2 of 4 PageID #: 110




the Court directed the Clerk of Court to serve process upon Defendant Simpson at Salem Memorial

District Hospital at the address Plaintiff provided in his complaint.

        On January 13, 2021, service was effectuated on Defendant Simpson by the United States

Marshal’s Office through summons. [ECF No. 16.] The Process Receipt and Return reflects that

the summons was served on Amanda Roberts, the Human Resources Assistant for Salem Memorial

Hospital. Id. at 2. Defendant Simpson had until January 27, 2021 to file a responsive pleading.

To date, Defendant Simpson has not submitted an answer or other response to Plaintiff’s

complaint.

        On January 27, 2021, Plaintiff submitted a letter to the Court requesting the Court to re-

issue summons on Defendant Simpson because the information he previously provided about

Salem Memorial District Hospital was incorrect. Plaintiff asserted that Defendant Simpson was

actually employed at “Viburnum Police Department, Missouri” and “Iron County EMT,

Missouri.” Plaintiff stated that due to his incarceration he was unable to provide the Court with

the address of either entity.

        Because Plaintiff is proceeding in forma pauperis, the Court will direct the Clerk of Court

to effectuate service of process through the United States Marshal’s Office at the Viburnum Police

Department. See Fed. R. Civ. P. 4(c)(3). The Court will not order service to be effectuated at

“Iron County EMT” because, after the Court’s independent research to find a physical address, no

such entity with that name appears to exist.

        B. Amend Complaint Letter

        On January 24, 2021, Plaintiff submitted a letter to the Court which was docketed as a

Motion for Leave to Add Claim. [ECF No. 20.] In his letter, Plaintiff appears to seek leave to




                                                 2
 Case: 4:20-cv-01099-PLC Doc. #: 22 Filed: 02/05/21 Page: 3 of 4 PageID #: 111




amend his complaint to add allegations against Defendant Simpson. For the following reasons,

the request will be denied.

       Within the letter Plaintiff asserts he “was finally allowed to view the discovery in [his]

criminal case” and “discovered evidence that shows ‘false arrest.’” Id. at 1. After providing

various statements to support a false arrest allegation against Defendant Simpson, Plaintiff asks:

“May I please add False Arrest into my claim? Without having to re-do it all?” Id. at 2. Thus, it

appears as though Plaintiff is attempting to amend his complaint by interlineation, i.e., requesting

the Court to add additional claims to this action without providing the Court with a pleading which

includes all claims he wishes to pursue in this action. The Court denies this request because the

Court does not accept amendments by interlineation.

       If Plaintiff wishes to amend his complaint to add an additional claim, he must file a motion

to amend with a proposed amended complaint on a Court form that includes each claim he wishes

to bring in this action. See Popoalii v. Corr. Med. Servs, 512 F.3d 488, 497 (8th Cir. 2008) (finding

that it is appropriate to deny leave to amend a complaint when a proposed amendment was not

submitted with the motion); Clayton v. White Hall School Dist., 778 F.2d 457, 460 (8th Cir. 1985)

(“[I]n order to preserve the right to amend the complaint, a party must submit the proposed

amendment along with its motion.”). The Court does not accept amendments to the complaint

through supplements, declarations, notices or other piecemeal amendments. See Popoalii, 512

F.3d at 497. In other words, Plaintiff may not amend a complaint by filing separate documents.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue summons on the complaint

as to Defendant Robert Simpson (only to the extent Plaintiff pursues an excessive force claim




                                                 3
 Case: 4:20-cv-01099-PLC Doc. #: 22 Filed: 02/05/21 Page: 4 of 4 PageID #: 112




against him in his individual capacity) at the following address: Viburnum Police Department, #1

Missouri Avenue, Viburnum, Missouri 65566.

        IT IS FURTHER ORDERED that, because Plaintiff is proceeding in forma pauperis in

this action, service on Defendant Simpson shall be effectuated by the United States Marshal’s

Office through summons, pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. § 1915.

        IT IS FURTHER ORDERED that a copy of the summons and return of summons shall

be filed in this matter.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Add Claim [ECF No.

20] is DENIED without prejudice.




                                                   PATRICIA L. COHEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 5th day of February, 2021




                                               4
